Citation Nr: 0842014	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy (claimed as a genitourinary disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to May 1964 and had periods of active duty for 
training and inactive duty for training from 1964 to 1998.  
The records reflect that the veteran had a "break" in 
reserve status from July 1967 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for a urology problem and prostate 
infection, postoperative.  The Board remanded the case for 
further development in May 2005 and November 2005.

In September 2005, the veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board observes that in the July 2008 supplemental 
statement of the case, the RO established service connection 
for nephrolithiasis as secondary to the veteran's service-
connected Crohn's disease.  Thus, that issue is no longer a 
part of this appeal.  See generally Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

It appears that in a statement from the veteran's accredited 
representative dated in May 2007, the veteran expressed a 
desire to pursue an appeal for an increased evaluation for 
his service-connected Crohn's disease.  The Board points out 
that the veteran, through his accredited representative, 
withdrew his appeal for an increased evaluation for Crohn's 
disease in March 2004.  Hence, it appears that the veteran 
now desires to initiate a new claim for an increased rating 
for his Crohn's disease.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
July 1961 to May 1964.

2.  In October 2008, prior to the promulgation of a decision 
in the appeal, the Board received notice from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


